14 F.3d 601NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Roosevelt MILLER, Plaintiff-Appellant,v.SHELBY COUNTY HEALTH CARE CORPORATION d/b/a The RegionalMedical Center at Memphis, Defendant-Appellee.
No. 93-5830.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1993.

Before:  RYAN and SUHRHEINRICH, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Roosevelt Miller appeals a district court order dismissing his reverse discrimination action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1991, Miller sued the Shelby County Health Care Corporation, alleging that he was a victim of reverse discrimination when he was terminated from his position with the defendant.  Miller, a male, argued that the defendant treated him differently from similarly situated female employees.  The district court concluded that the defendant did not treat Miller differently from similarly situated female employees and granted summary judgment for the defendant.  Miller has filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendant.  There is no genuine issue as to any material fact and the defendant is entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  Miller has failed to establish a prima facie case of reverse discrimination, because he has not shown that he was treated differently from female employees who were similarly situated to him in all respects.   Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.1992).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on May 6, 1993.  Rule 9(b)(3), Rules of the Sixth Circuit.